NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PREMALAL RANASINGHE,                            Nos. 15-15247
                                                     15-15780
                Plaintiff-Appellant,
                                                D.C. No. 2:14-cv-00564-ROS
 v.

GREAT WEST CASUALTY COMPANY;                    MEMORANDUM*
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      In these consolidated appeals, Premalal Ranasinghe appeals pro se from the

district court’s summary judgment in his diversity action alleging breach of

contract. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1060 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011), and we affirm.

      The district court properly granted summary judgment because Ranasinghe

failed to raise a genuine dispute of material fact as to whether Ranasinghe and

defendant Great West entered into a binding contract. See Schade v. Diethrich,

760 P.2d 1050, 1058 (Ariz. 1988) (reasonable certainty of contractual terms is an

important factor in determining whether the parties intended to make a binding

offer and acceptance); Heywood v. Ziol, 372 P.2d 200, 203 (Ariz. 1962) (“It is

elementary that before there can be a binding contract there must be mutual

consent of the parties to the terms thereof.”).

      The district court did not abuse its discretion by denying Ranasinghe’s

motion for relief from judgment because Ranasinghe failed to demonstrate any

basis for relief. See Fed. R. Civ. P. 60(b); Casey v. Albertson’s Inc., 362 F.3d
1254, 1257, 1260-61 (9th Cir. 2004) (setting forth standard of review and grounds

for relief from judgment based on fraud).

      The district court did not abuse its discretion by awarding attorney’s fees to

defendant Great West after considering the relevant factors because its conclusions

were supported by the evidence. See Ariz. Rev. Stat. § 12-341.01 (permitting an

award of reasonable attorney’s fees to the successful party in a contested action

arising out of a contract); Associated Indem. Corp. v. Warner, 694 P.2d 1181,




                                           2                                  15-15247
1184-85 (Ariz. 1985) (setting forth standard of review and listing the factors for

determining whether to award fees).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   15-15247